United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3459
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Arkansas.
Kevin Manfre,                           *
                                        *        [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: April 7, 2005
                                Filed: April 12, 2005
                                 ___________

Before WOLLMAN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

       In this direct criminal appeal after remand, Kevin Manfre challenges the
sentence the district court imposed after a jury found him guilty of criminal offenses
arising from the blowing up of a nightclub he owned. Mr. Manfre received a sentence
calculated under the federal Sentencing Guidelines. He argues that sentence
enhancements he received for obstruction of justice and for his role in the offense
violate his Sixth Amendment rights under Blakely v. Washington, 124 S. Ct. 2531
(2004).
      During the pendency of this appeal, the Supreme Court held in United States
v. Booker, 125 S. Ct. 738, 755-56 (2005), that the reasoning in Blakely applies to the
federal Sentencing Guidelines, and therefore that "any fact (other than a prior
conviction) which is necessary to support a sentence exceeding the maximum
authorized by the facts established by a plea of guilty ... must be admitted by the
defendant or proved to a jury beyond a reasonable doubt." The sentence enhancement
for obstruction of justice--which was not based on facts established by a jury or
admitted to by Mr. Manfre--violated Mr. Manfre's constitutional rights as interpreted
by Booker; and Mr. Manfre preserved the Sixth Amendment argument below. See
Booker, 125 S. Ct. at 765; United States v. Adams, Nos. 03-2137, 03-1305, 2005 WL
646370, at *11 (8th Cir. Mar. 22, 2005) (defendant preserved Sixth Amendment
argument by raising objection to his sentence below based on Apprendi v. New
Jersey, 530 U.S. 466 (2000); vacating sentence and remanding for resentencing in
accordance with Booker).

     Accordingly, we vacate the sentence and remand to the district court so that
Mr. Manfre may be sentenced in accordance with Booker.
                    ______________________________




                                         -2-